Citation Nr: 1760213	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board on appeal from a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.



FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating greater than 30 percent for service-connected PTSD that was received in July 2010.  The RO denied the increased rating in an October 2010 rating decision.  The Veteran disagreed, and perfected a timely appeal in March 2014.   

2.  In March 2015 the RO issued a rating decision increasing the evaluation for PTSD to 50 percent effective March 25, 2014.  

3.  A June 2015 rating decision granted service connection for Traumatic Brain Injury (TBI) with PTSD, and assigned a combined evaluation of 70 percent effective August 24, 2011. 

4.  On July 12, 2007, after the case was transferred to the Board but prior to the promulgation of a Board decision regarding this claim, the VA received notification from the Veteran that it was his expressed intent to withdraw his appeal seeking an increased rating for his psychiatric disorder.  Accordingly, effective July 12, 2017, there was no question of fact or law remaining before the Board to consider concerning this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for PTSD are met.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his authorized representative, and appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204 (a), (b) (1) (2017). 

The Veteran filed an increased rating claim for service-connected PTSD that was received in July 2010.  The RO denied an increased rating in excess of 30 percent in an October 2010 rating decision.  The Veteran disagreed, and perfected a timely appeal in March 2014.   In March 2015 the RO issued a rating decision increasing the evaluation from 30 to 50 percent effective March 25, 2014.  A June 2015 rating decision subsequently granted service connection for Traumatic Brain Injury (TBI) with PTSD, and assigned a combined evaluation of 70 percent effective August 24, 2011.

The Veteran expressed his intent to withdraw his appeal for his psychiatric disorder in a letter dated and signed by him on June 12, 2017.  The withdrawal notice was received into the record after the case was transferred from the agency of original jurisdiction to the Board for its review.  According to 38 C.F.R. § 20.204 (b)(3) (2017), the Veteran's appeal withdrawal is effective upon the date of its receipt on July 12, 2017.  

Given the July 12, 2017 receipt of the notice of withdrawal, under the regulations the Board does not have jurisdiction to consider an appeal of this claim, and the appeal must be dismissed.


ORDER

The appeal seeking an increased rating for PTSD is dismissed.



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


